Citation Nr: 0740750	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied the veteran's claim for an increased rating for PTSD 
and continued a 30 percent disability rating.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD produces no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, intrusive 
thoughts, irritability, chronic sleep impairment, and 
dysphoria.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The January 2004 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

While the veteran was not notified of the evidence necessary 
to establish an effective date for the claim on appeal, the 
Board finds this error harmless because the preponderance of 
the evidence is against the appellant's claim and any 
questions as to the appropriate effective date to be assigned 
is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records are in the 
claims file.  Though the veteran's service medical records 
are not in the file, the Board notes that, as it is the 
veteran's present disability level that is of primary 
concern, and as the veteran separated from service in 1968, 
any error in failing to procure the veteran's service medical 
records is non-prejudicial.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994) (where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern).  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to his claim.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an appropriate VA 
examination in February 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination report was thorough and supported by other 
evidence of record.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
most recent examination is not necessarily controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating reflects occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as:  

Depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating reflects occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:

Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once per week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating reflects occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: 

Suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting; 
inability to establish and maintain 
effective relationships).

Finally, a 100 percent disability rating reflects total 
occupational and social impairment, due to such symptoms as:

Gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed individual avoids friends, 
neglects family, and is unable to work; a child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  See DSM-IV at 44-47.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A GAF score is, of course, just one part of the medical 
evidence to be considered, and it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent disability 
rating.

The most recent medical evidence, consisting of a February 
2004 VA PTSD examination report, shows that the veteran has a 
GAF score of 65.  The veteran's current GAF score reflects 
mild PTSD symptoms.  See id.

VA treatment records from December 2003 reflect that the 
veteran was having nightmares, trouble sleeping, intrusive 
thoughts of Vietnam, and some depression.  The examiner noted 
a significant history of alcohol consumption for the past 30 
years.  The veteran was prescribed Trazodone and referred for 
possible PTSD Group Therapy.  

At his February 2004 VA examination, the veteran reported 
anxiety, indecisiveness, irritability, reduced concentration 
and attention, difficulty incorporating information, and 
avoidance of subjects that trigger painful memories.  The 
veteran reported ease in falling asleep but difficulty in 
maintaining sleep, with frequent wakenings nightly.  He 
further reported nightmare occurrences, usually involving 
night operations in Vietnam, varying from three nights weekly 
to extended periods of up to two months without.  The veteran 
stated that his largest problems were an increase in 
intrusive, preoccupying thoughts and cued memories of 
Vietnam, which occur daily.  Upon examination, the veteran 
was adequately nourished, casually dressed, neatly groomed, 
and cooperative.  The veteran's anxiety was manifested by a 
rigid posture, short responses, and low volume speech.  The 
veteran was fully and appropriately oriented, and his speech 
was logical, clear, and goal-directed.  He had no delusional 
thoughts or signs of any formal thought disorder.  His 
judgment was intact and his memory was grossly unimpaired.  
The veteran denied suicidal or homicidal ideation.  The 
examiner noted that the veteran was notably concerned, to the 
point of preoccupation, with the deaths of soldiers in Iraq 
and with the effects of Iraqi service on the soldiers' 
families.  The examiner further noted that the veteran had an 
increase in intrusive thoughts with an attendant increase in 
both symptoms of anxiety and dysphoria.  His disinclination 
to take prescribed psychoactive medication and his present 
non-involvement in therapy were noted as sources of concern 
for the examiner.

The veteran has been married to the same woman since 1985.  
The veteran reports the state of his relationship with his 
wife as "fair," with occasional marital problems.  The 
veteran has four daughters and maintains weekly contact with 
one of them.  The veteran reports being estranged from his 
other three daughters.  With respect to his occupation, the 
veteran continues to run the family house-painting business 
with his brother.  The veteran reported 95 percent of his 
working day painting and the remaining five percent and 
evenings attending to the business side of the operation.

In sum, the veteran's VA medical records reveal no more than 
mild PTSD symptomatology.  He did not report or exhibit 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of short- or long-
term memory, impaired judgment, or impaired abstract 
thinking.  The veteran reported some mood disturbances (such 
as depression and anxiety), some difficulty in incorporating 
information, and some difficulty maintaining effective social 
relationships.  However, the evidence shows that the veteran 
maintains daily employment and maintains relationships with 
his wife, a daughter, and a brother.  Though the veteran has 
experienced an increase in intrusive, preoccupying thoughts 
and cued memories of Vietnam, as well as nightmares, trouble 
sleeping, irritability, and dysphoria, these symptoms are 
contemplated by the currently-assigned 30 percent disability 
rating.  The Board concludes that the criteria for a rating 
in excess of 30 percent have not been met at any time during 
the course of the appeal period.  See 38 C.F.R. § 4.130, DC 
9411, supra; Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


